Case 5:21-cv-00414-JD Document 1-1 Filed 04/28/21 Page 1 of 7

EXHIBIT “1”

 
Case 5:21-cv-00414-JD Document 1-1 Filed 04/28/21 Page 2 of 7

Certificate of Registration

 

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the worl

_ identified below. The information on this certificate has
been made a part of the Copyright Office records.

Nowe. A. F Manta

Register of Copyrights, United States of America

Registration Number

VA 1-888-770

Effective date of
registration:

August 8, 2013

 

Title :

Title of Work: RUN OKC

Previous or Alternative Title:

thunder rise together, RUN OKC, Oke downtown (Skyline).

 

Completion /Publication
Year of Completion:

. Date of Ist Publication:

2010

October 25, 2010 Nation of 1st Publication: United States

 

Author
5 Author:

Pseudonym:
Author Created:

Work made for hire:
Citizen of:
Year Born:

Pseudonymous:

Nakia Johnson
Pictur it Custom Designs & Apparel
2-D artwork

Yes

United States
1974

Yes

 

Copyright claimant
Copyright Claimant:

Nakia Johnson
P.O. BOX 428, Spencer, OK, 73084, United States

 

Certification
Name:

Date:

Applicant's Tracking Number:

Benson Ling
August 8, 2013
507410162

 

Correspondence:

Yes

EXHIBIT

j

Page lof 1

 

 
Case 5:21-cv-00414-JD Document 1-1 Filed 04/28/21 Page 3 of 7

Title

* APPLICATION-*

 

’ Title of Work:

Previous or Alternative Title:

RUN OKC
thunder rise together, RUN OKC, Oke downtown (Skyline).

 

Completion/Publication

* Year of Completion:

Date of 1st Publication:

2010

October 25, 2010 Nation of ist Publication: United States

 

Author

8 Author:
Pseucdonym:

Author Created:

Work made for hire:
Citizen of:
Year Born:

Psetudonymous:

e

Nakia Johnson
Pictur it Custom Designs & Apparel
2-D artwork

Yes

United States
1974

‘Yes

 

Copyright claimant
Copyright Claimant:

Nakia Johnson
P.O. BOX 428, Spencer, OK, 73084, United States

 

Certification
Nane:
Date:
: Applicant's Tracking Number:

Benson Ling
August 8, 2013
507410162

 

Page lof |

 
Case 5:21-cv-00414-JD Document 1-1 Filed 04/28/21 Page 4 of 7

Registration #:
Service Request fli [-976302600
Priority: Routine Appliention Date: August 8, 2013 02:41:23 PM

 

Correspondent

Name: Nakia Johnson
Email: keymanj@hotmail.com Telephone: 405-535-0268

Address: P.O. BOX 428
Spencer, Ol 73084 United States

 

Mail Certificate

Nakia Johnson
- P.O, BOX 428
+ Spencer, OK 73084 United States

 
era
ack tok rel

aN ah oP ML PIT,
2 On Mtb Bt,

rer ot

D

MR
—
oO
Ww
cab)
Do
oO
a
N
—
co
N
on
xt
oO
TC
2
LL
1}
a
a E
wy
Cc
®
=
5
oO
oO
QA
Q
?
st
a
xt
oO
oO
>
oO
a
N

Case 5

 
MR
—
oO
co
®
Do
©
oO
a
N
—
oO
N
on
xt
oO
TC
2
L
7
a
Ww
Cc
®
=
5
oO
oO
QA
Q
?
st
a
xt
oO
oO
>
2
a
N

Case 5

Us

KS

 
Case 5:21-cv-00414-JD Document 1-1 Filed 04/28/21 Page 7 of 7

 

 

 
